Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 2/14/22 have been considered and found persuasive.  
2.	The prior art teaches the claimed matter in the rejections above, but is silent with respect
to the above teachings in combination of wherein the select gate dielectric has a thickness that
increases in relation to a distance from the floating gate; wherein the oxidation product is thicker
than a native oxide layer; wherein the oxidation product extends underneath the select gate
electrode to provide the select gate dielectric with a variable thickness that is greater adjacent
select gate spacer; further comprising: a logic gate spacer in the logic area; wherein the logic gate
spacer comprises a nitride; and the select gate spacer structure is one or more oxides; and/or
wherein: the select gate spacer structure comprises a second oxide layer formed by deposition;
and the oxidation product is thicker than the second oxide layer.
3.	The prior art, (USPUBS 2019/0165115 Lin et al.), teaches an integrated circuit (IC),
comprising: a semiconductor substrate comprising a memory area and a logic area; a plurality of
flash memory cells in the memory area, each of the flash memory cells comprising a floating
gate, a control gate, and a select gate, each of the select gates comprising a select gate electrode, a select gate dielectric adjacent the semiconductor substrate below the select gate electrode and a
select gate spacer on a side of the select gate electrode opposite the floating gate; and a plurality
of logic gates, in the logic area, each of the logic gates comprising a logic gate electrode and
logic gate spacers on either side of the logic gate electrode; wherein a composition of the select gate spacer is distinct from a composition of the logic gate spacers; the select gate spacer comprises a first oxide layer grown from the select gate electrode; but is silent with respect to the above teachings in combination with the select gate spacer has a more vertical profile than the logic gate spacers.
4.	The prior art, (USPUBS 2019/0165115 Lin et al.), teaches an integrated circuit (IC)
comprising: a semiconductor substrate comprising a memory area and a logic area; a plurality of
flash memory cells in the memory area; and a plurality of logic gates in the logic area; wherein
each of the flash memory cells comprises a floating gate, a control gate, and a select gate; each of
the select gates comprises a select gate electrode and a select gate dielectric; a select gate spacer
is disposed adjacent the select gate electrode is an oxidation product of the select gate electrode;
but is silent with respect to the above teachings in combination with the oxidation product
extends underneath the select gate electrode to provide the select gate dielectric with a variable
thickness that is greater adjacent select gate spacer; and a source/drain region within the
semiconductor substrate is doped in alignment with the select gate spacer.
5.	The prior art, (USPUBS 2018/0151579 Liu et al.), teaches an integrated circuit (IC) comprising: a semiconductor substrate comprising a memory area and a logic area; a plurality of flash memory cells in the memory area; and a plurality of logic gates in the logic area; wherein each of the flash memory cells comprising a floating gate, a control gate, and a select gate; each of the select gates comprises a select gate electrode and a select gate dielectric; a select gate spacer structure is disposed adjacent the select gate electrode; the select gate spacer structure comprises an oxidation product of the select gate electrode; the semiconductor substrate comprises a source-drain region; the select gate spacer structure has a sidewall to which the source-drain region is aligned; and the sidewall is vertical through a height of the select gate electrode, but is silent with respect to the above teachings in combination with the oxidation product is thicker than a native oxide layer.
6.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-3, 6-8, 21, 27-30, and 33-41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/17/22